DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cate on 10/15/2021.
The application has been amended as follows: 

Regarding the abstract, the phrase: 
“The invention relates to a rubberized reinforcing ply (1) for articles consisting of an elastomeric material, preferably for vehicle tires, wherein the reinforcing ply (1) has a multiplicity of textile strengthening members (2) which are arranged parallel to and spaced apart from one another, wherein each textile strengthening member (2) is composed of at least one twisted multifilament yarn, and wherein the textile strengthening member (2) is not composed of the material rayon. The reinforcing ply (1) satisfies the following condition: (D2 / E0) in mm corresponds to a value in a range from 0.22 mm to 0.38 mm, and the reinforcing ply (1) has a strength of > 10 kN/dm, where D is the diameter of the textile strengthening member (2) in mm and lies in a range from 0.38 mm to 0.52 mm, and where E0 = 100/epdm.” 
has been replaced with:
--A rubberized reinforcing ply (1) for articles consisting of an elastomeric material, preferably for vehicle tires, wherein the reinforcing ply (1) has a multiplicity of textile strengthening members (2) which are arranged parallel to and spaced apart from one another, wherein each textile strengthening member 2 / E0) in mm corresponds to a value in a range from 0.22 mm to 0.38 mm, and the reinforcing ply (1) has a strength of > 10 kN/dm, where D is the diameter of the textile strengthening member (2) in mm and lies in a range from 0.38 mm to 0.52 mm, and where E0 = 100/epdm.--.

Allowable Subject Matter
Claims 15-18 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 15. In particular, the limitations “wherein: - each of the textile strengthening members is textile cord having the construction of 550 dtex x 2, with a diameter (D) of 0.45 mm, wherein the textile cord is composed of two PET yarns, wherein the multiplicity of textile strengthening members are arranged in the at least one rubberized reinforcing ply at a density of 175 epdm, and wherein the at least one rubberized reinforcing ply has a strength of 11.38 kN/dm, or - each of the textile strengthening members is textile cord having the construction of 630 dtex x 2, with a diameter (D) of 0.51 mm, wherein the textile cord is composed of two PET yarns, wherein the multiplicity of textile strengthening members are arranged in the at least one rubberized reinforcing ply at a density of 175 epdm, and wherein the at least one rubberized reinforcing ply has a strength of 13 kN/dm”. 
Claims 16-18 and 23-24 are allowable by dependence on claim 15. 
The closest prior art is considered to be Boiocchi et al. (US 2001/0042581) (of record) and Rajan et al. (US 2016/0107487) (of record). 
The prior art of record, as discussed in the previous rejection, does not teach or suggest the very specific combination of limitations of claim 15. In particular the specific cord construction in combination . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                           

/ROBERT C DYE/Primary Examiner, Art Unit 1749